Name: 78/147/EEC: Council Decision of 30 January 1978 authorizing prolongation or tacit renewal of certain Trade Agreements concluded between the Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-02-15

 Avis juridique important|31978D014778/147/EEC: Council Decision of 30 January 1978 authorizing prolongation or tacit renewal of certain Trade Agreements concluded between the Member States and third countries Official Journal L 044 , 15/02/1978 P. 0026 - 0028****( 1 ) OJ NO L 326 , 29 . 12 . 1969 , P . 39 . ( 2 ) OJ NO L 43 , 20 . 2 . 1969 , P . 15 . ( 3 ) OJ NO L 117 , 16 . 5 . 1969 , P . 9 . ( 4 ) OJ NO L 323 , 24 . 12 . 1969 , P . 10 . ( 5 ) OJ NO L 159 , 1 . 7 . 1969 , P . 20 . ( 6 ) OJ NO L 169 , 10 . 7 . 1969 , P . 2 . ( 7 ) OJ NO L 238 , 23 . 9 . 1969 , P . 9 . ( 8 ) OJ NO L 6 , 9 . 1 . 1970 , P . 1 . ( 9 ) OJ NO L 133 , 18 . 6 . 1970 , P . 14 . ( 10 ) OJ NO L 225 , 12 . 10 . 1970 , P . 24 . ( 11 ) OJ NO L 56 , 1 . 3 . 1971 , P . 8 . ( 12 ) OJ NO L 112 , 14 . 5 . 1972 , P . 10 . ( 13 ) OJ NO L 124 , 10 . 5 . 1973 , P . 22 . ( 14 ) OJ NO L 93 , 4 . 4 . 1974 , P . 23 . ( 15 ) OJ NO L 62 , 7 . 3 . 1975 , P . 32 . ( 16 ) OJ NO L 58 , 5 . 3 . 1976 , P . 14 . ( 17 ) OJ NO L 366 , 31 . 12 . 1976 , P . 21 . COUNCIL DECISION OF 30 JANUARY 1978 AUTHORIZING PROLONGATION OR TACIT RENEWAL OF CERTAIN TRADE AGREEMENTS CONCLUDED BETWEEN MEMBER STATES AND THIRD COUNTRIES ( 78/147/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 DECEMBER 1969 ON THE PROGRESSIVE STANDARDIZATION OF AGREEMENTS CONCERNING COMMERCIAL RELATIONS BETWEEN MEMBER STATES AND THIRD COUNTRIES AND ON THE NEGOTIATION OF COMMUNITY AGREEMENTS ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS PROLONGATION OR TACIT EXTENSION BEYOND THE END OF THE TRANSITIONAL PERIOD HAS ALREADY BEEN AUTHORIZED IN THE CASE OF THE AGREEMENTS LISTED IN THE ANNEX HERETO BY THE COUNCIL UNDER ITS DECISIONS OF 28 JANUARY 1969 ( 2 ), 12 MAY 1969 ( 3 ), 8 DECEMBER 1969 ( 4 ), 26 JUNE 1969 ( 5 ), 30 JUNE 1969 ( 6 ), 15 SEPTEMBER 1969 ( 7 ), 20 DECEMBER 1969 ( 8 ), 8 JUNE 1970 ( 9 ), 29 SEPTEMBER 1970 ( 10 ), 1 MARCH 1971 ( 11 ), 25 APRIL 1972 ( 12 ), 28 APRIL 1973 ( 13 ), 21 MARCH 1974 ( 14 ), 17 FEBRUARY 1975 ( 15 ), 24 FEBRUARY 1976 ( 16 ) AND 21 DECEMBER 1976 ( 17 ); WHEREAS THE MEMBER STATES CONCERNED HAVE AGAIN , WITH A VIEW TO AVOIDING INTERRUPTION IN THEIR RELATIONS WITH THE THIRD COUNTRIES CONCERNED , BASED ON AGREEMENTS , REQUESTED AUTHORIZATION TO PROLONG OR TACITLY RENEW THE ABOVEMENTIONED AGREEMENTS ; WHEREAS AUTHORIZATION SHOULD BE GRANTED TO MAINTAIN TRADE RELATIONS BETWEEN THE MEMBER STATES AND THE THIRD COUNTRIES CONCERNED , ON THE BASIS OF AGREEMENTS , PENDING THEIR REPLACEMENT BY A COMMUNITY CONVENTIONAL OR AUTONOMOUS SYSTEM ; WHEREAS SUCH AUTHORIZATION SHOULD NOT , THEREFORE , ADVERSELY AFFECT THE OBLIGATION OF THE MEMBER STATES TO AVOID AND , WHERE APPROPRIATE , TO ELIMINATE ANY INCOMPATIBILITY BETWEEN SUCH AGREEMENTS AND THE PROVISIONS OF COMMUNITY LAW ; WHEREAS THE PROVISIONS OF THE INSTRUMENTS TO BE EITHER PROLONGED OR TACITLY RENEWED WOULD NOT , FURTHERMORE , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS THE MEMBER STATES CONCERNED HAVE STATED THAT THE PROLONGATION OR TACIT RENEWAL OF THESE AGREEMENTS WOULD NOT BE LIKELY TO CONSTITUTE AN OBSTACLE TO EITHER THE OPENING OF COMMUNITY NEGOTIATIONS WITH THE THIRD COUNTRIES CONCERNED OR THE TRANSFER OF THE COMMERCIAL FABRIC THEREOF TO COMMUNITY AGREEMENTS , NOR WOULD IT , DURING THE PERIOD UNDER CONSIDERATION , HINDER THE ADOPTION OF THE NECESSARY MEASURES TO COMPLETE THE STANDARDIZATION OF THE IMPORT SYSTEMS OF THE MEMBER STATES ; WHEREAS , AT THE CONCLUSION OF THE CONSULTATIONS PROVIDED FOR IN ARTICLE 2 OF THE DECISION OF 16 DECEMBER 1969 , IT WAS ESTABLISHED , AS THE AFORESAID DECLARATIONS BY THE MEMBER STATES CONFIRM , THAT THE PROVISIONS OF THE STATEMENTS BY THE MEMBER STATES DO NOT , THEREFORE , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS , IN THESE CIRCUMSTANCES , THE AGREEMENTS MAY BE EITHER PROLONGED OR TACITLY RENEWED FOR A PERIOD NOT EXCEEDING ONE YEAR , HAS ADOPTED THIS DECISION : ARTICLE 1 THE TRADE AGREEMENTS BETWEEN MEMBER STATES AND THIRD COUNTRIES LISTED IN THE ANNEX HERETO MAY BE PROLONGED OR TACITLY RENEWED UP TO THE DATES SPECIFIED IN EACH CASE . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 30 JANUARY 1978 . FOR THE COUNCIL THE PRESIDENT P . DALSAGER**** BILAG - ANHANG - ANNEX - ANNEXE - ALLEGATO - BIJLAGE // // MEDLEMSSTAT // TREDJELAND // AFTALENS ART OG DATERING // UDLOEB EFTER FORLAENGELSE ELLER STILTIENDE VIDEREFOERELSE // // MITGLIEDSTAAT // DRITTLAND // ART UND DATUM DES ABKOMMENS // ABLAUF NACH VERLAENGERUNG ODER STILLSCHWEIGENDER VERLAENGERUNG // // MEMBER STATE // THIRD COUNTRY // TYPE AND DATE OF AGREEMENT // PROLONGED OR TACITLY RENEWED UNTIL // // ETAT MEMBRE // PAYS TIERS // NATURE ET DATE DE L ' ACCORD // ECHEANCE APRES PROROGATION OU TACITE RECONDUCTION // // STATO MEMBRO // PAESE TERZO // NATURA E DATA DELL ' ACCORDO // SCADENZA DOPO LA PROROGA O IL TACITO RINNOVO // // LID-STAAT // DERDE LAND // AARD EN DATUM VAN HET AKKOORD // VERVALDATUM NA AL DAN NIET STILZWIJGENDE VERLENGING // // BENELUX // HONDURAS // HANDELSAKKOORD // 30 . 1 . 1959 // 27 . 5 . 1979 // // JOEGOSLAVIE // HANDELSAKKOORD // 18 . 6 . 1958 // 30 . 6 . 1979 // // MAROKKO // HANDELSAKKOORD // 5 . 8 . 1958 // 30 . 6 . 1979 // DANMARK // INDONESIEN // HANDELSAFTALE // 9 . 9 . 1952 // 30 . 6 . 1979 // // MADAGASKAR // HANDELSAFTALE // 10 . 12 . 1965 // 25 . 6 . 1979 // // MAROKKO // HANDELSAFTALE // 26 . 7 . 1961 // 30 . 6 . 1979 // // SENEGAL // HANDELSAFTALE // 11 . 4 . 1962 // 10 . 7 . 1979 // // SPANIEN // HANDELSAFTALE // 1 . 7 . 1960 // 30 . 6 . 1979 // // TUNESIEN // HANDELSAFTALE // 8 . 6 . 1960 // 31 . 5 . 1979 // DEUTSCHLAND // AFGHANISTAN // HANDELSABKOMMEN // 31 . 1 . 1958 // 31 . 5 . 1979 // // ISLAND // HANDELSABKOMMEN // 20 . 5 . 1954 // 30 . 6 . 1979 // // JUGOSLAWIEN // HANDELSABKOMMEN // 11 . 6 . 1952 // 30 . 6 . 1979 // // // PROTOKOLL // 16 . 7 . 1964 // // PHILIPPINEN // HANDELSABKOMMEN // 28 . 2 . 1964 // 12 . 8 . 1979 // // TUERKEI // ABKOMMEN UEBER WARENVERKEHR // 16 . 2 . 1952 // 30 . 6 . 1979 // FRANCE // GRECE // ACCORD COMMERCIAL // 9 . 6 . 1962 // 30 . 6 . 1979 // // RAE ( REPUBLIQUE ARABE D ' EGYPTE ) // ACCORD COMMERCIAL // 10 . 7 . 1964 // 10 . 7 . 1979 // ITALIA // AUSTRIA // ACCORDO COMMERCIALE // 19 . 6 . 1949 // 30 . 6 . 1979 // // // SCAMBIO DI LETTERE // 14 . 11 . 1961 // // COLOMBIA // MODUS VIVENDI // 19 . 6 . 1952 // 19 . 6 . 1979 // // GRECIA // ACCORDO COMMERCIALE // 10 . 11 . 1954 // 30 . 6 . 1979 // // SOMALIA // ACCORDO COMMERCIALE E DI COOPERAZIONE ECONOMICA E TECNICA // 1O . 7 . 1960 // 30 . 6 . 1979 // // SPAGNA // ACCORDO COMMERCIALE // 28 . 6 . 1960 // 8 . 6 . 1979 // // // PROCESSO VERBALE // 1 . 4 . 1967 // // TURCHIA // ACCORDO COMMERCIALE // 24 . 1 . 1952 // 31 . 5 . 1979 //